State of New York                                                   OPINION
Court of Appeals                                     This opinion is uncorrected and subject to revision
                                                       before publication in the New York Reports.




 No. 29
 In the Matter of the Claim of
 Thomas Johnson,
         Appellant,
      v.
 City of New York,
         Respondent.
 Workers' Compensation Board,
         Respondent.

 ----------------
 No. 30
 In the Matter of the Claim of
 Joseph D. Liuni,
          Appellant,
       v.
 Gander Mountain et al.,
          Respondents.
 Workers' Compensation Board,
          Respondent.



 Case No. 29:

 Robert E. Grey, for appellant.
 Daniel Matza-Brown, for respondent City of New York.
 Brian D. Ginsberg, for respondent Workers' Compensation Board.
 Injured Workers' Bar Association and New York State AFL-CIO, amici curiae.

 Case No. 30:

 Justin S. Teff, for appellant.
 Jeffrey M. Fox, for respondents Gander Mountain et al.
 Brian D. Ginsberg, for respondent Workers' Compensation Board.
CANNATARO, J.:

      The common issue in these appeals is whether, under Workers’ Compensation Law

(WCL) § 15, a claimant’s schedule loss of use (SLU) award must always be reduced by

the percentage loss determined for a prior SLU award to a different subpart of the same

body “member” enumerated in section 15. We hold that separate SLU awards for different

injuries to the same statutory member are contemplated by section 15 and, when a claimant

                                          -1-
                                              -2-                                   No. 29-30

proves that the second injury, “considered by itself and not in conjunction with the previous

disability” (WCL § 15 [7]), has caused an increased loss of use, the claimant is entitled to

an SLU award commensurate with that increased loss of use.

                                               I.

                            Matter of Johnson v City of New York

       Claimant Thomas Johnson, a patient care technician, suffered work-related injuries

to both of his knees in 2006 while employed by respondent City of New York (the City).

His claim for workers’ compensation benefits was established but the SLU award for the

injury to his knees was not made until after he sustained a second injury and an SLU award

had been made for the subsequent injury. In the second workplace accident, which

occurred in 2009, Johnson injured both of his hips. Johnson was awarded, as relevant here,

a 50% SLU of his left leg and 52.50% SLU of his right leg as a result of the 2009 injuries.

       Johnson thereafter reached maximum medical improvement with regard to the 2006

knee injuries. He submitted medical evidence regarding the permanency of his injuries,

including a report from his expert, who was also his treating physician, opining that

Johnson sustained an 80% SLU of his left leg and a 40% SLU of his right leg. Johnson’s

expert later testified that the knee injuries did not exist in isolation from the hip injuries.

Although Johnson’s expert acknowledged that it was fair to say, under the guidelines, that

Johnson had suffered a 130% loss of use of his left leg and 92% loss of use of his right due

leg to the separate injuries, the expert refused to opine as to whether those numbers

translated to the actual loss of use for the legs.



                                              -2-
                                            -3-                                 No. 29-30

       The Workers’ Compensation Law Judge (WCLJ) ultimately credited the opinion of

Johnson’s expert on the degree of impairment caused by the knee injuries, determining that

Johnson had an 80% loss of use of his left leg and a 40% loss of use of his right leg. The

WCLJ concluded, however, that the then-recent decision in Matter of Genduso v New York

City Dept. of Educ. (164 AD3d 1509 [3d Dept 2018]) required that any SLU awards based

on the knee injuries be offset by the previously awarded SLU for each leg in connection

with his hip injuries. The WCLJ reduced the 80% SLU of the left leg by 50% to account

for the prior SLU award for that leg and reduced the 40% SLU of the right leg by the prior

52.50% SLU awarded for that leg, leaving Johnson with an “additional” SLU award of

30% for the left leg and 0% for the right leg.

       The Workers’ Compensation Board affirmed, concluding that Johnson’s injuries to

the hips and knees were both encompassed “by a leg schedule,” such that the second SLU

award for the legs must be reduced by his prior SLU award for the legs, regardless of which

subpart of the leg was injured. Upon Johnson’s appeal, the Appellate Division affirmed

(180 AD3d 1134 [3d Dept 2020]). The Court reasoned that separate SLU awards for a

member’s subparts are not authorized by the statute and would amount to a monetary

windfall that would compensate claimants beyond the degree of impairment actually

sustained to the statutorily enumerated member (see id. at 1136-1137). This Court granted

Johnson’s motion for leave to appeal.

                               Matter of Liuni v Gander Mountain

       Claimant Joseph D. Liuni also sustained successive work-related injuries to

different subparts of the same body member enumerated in Workers Compensation Law

                                            -3-
                                           -4-                                   No. 29-30

§ 15 (3). Liuni first injured his left elbow in 2007, for which he received an SLU award of

22.5% for his left arm. After a 2014 accident, Liuni developed a consequential injury to

his left shoulder. His expert, a consulting physician, opined that Liuni had a 20% SLU of

his right arm and a 27.5% SLU of his left arm due to the 2014 injury. The expert opined

that, in light of the previous 22.5% SLU award for his left arm, “Liuni warrants a total of

50% [SLU] of the left arm associated with both of his injuries,” with 22.25% attributable

to the 2007 injury and 27.5% related to his 2014 injury. At his subsequent deposition, the

expert elaborated that the impairments to Liuni’s left arm “shouldn’t be subsumed or

combined,” because “they were separate both in terms of dates of injury and in terms of

findings on physical examination,” and that the two injuries were “completely separate

pathologies” that were “not in any way related.”

       Consistent with the expert’s testimony, the WCLJ determined that Liuni had a 20%

SLU of the right arm and an “overall 50% SLU of the left arm, which is an increase of

27.5% overall.” The Board, however, modified the WCLJ’s decision, concluding that

Liuni had a 5% SLU of the left arm, for an overall left arm SLU of 27.5%. Although the

Board credited the opinion of Liuni’s expert that the second accident resulted in a 27.5%

SLU of his left arm, it concluded that the two SLU awards for the left arm could not be

treated as separate under Genduso.1 The Appellate Division affirmed (188 AD3d 1403 [3d


1
  Contrary to the representations of the dissent, Liuni acknowledges in his brief before us
that the Court in Genduso “likely reached the proper result,” and the Attorney General,
representing the Board, would have equal reason for surprise at the dissent’s claim that she
contends the affirmance of the Board’s determination in Genduso was wrongly decided.
In any event, Liuni correctly explains Genduso is distinguishable from his case because
there was a finding in Genduso that the impairments to the claimant’s knee were

                                           -4-
                                            -5-                                    No. 29-30

Dept 2020]). The Court reasoned, as in Johnson, that separate SLU awards for a member’s

subparts are not authorized—i.e., the elbow and shoulder are not enumerated as separate

body members in the statute but encompassed by the arm—and concluded that the SLU

awards arising from the two injuries were both encompassed by awards for the loss of use

of the left arm (see id. at 1404-1405). This Court granted Liuni’s motion for leave to

appeal.

                                             II.

       The WCL establishes four classifications of disability: (1) permanent total, (2)

temporary total, (3) permanent partial, and (4) temporary partial (see WCL § 15 [1]-[3],

[5]; Matter of LaCroix v Syracuse Exec. Air Serv., Inc., 8 NY3d 348, 353 [2007]). “[T]the

claimant generally has the burden in the first instance of proving facts sufficient to support

[a] claim for compensation” for the disability (Matter of Kigin v State of New York

Workers’ Comp. Bd., 24 NY3d 459, 468 [2014]). Claimants who suffer a permanent partial

disability, like Johnson and Liuni, “typically qualif[y] for one of two broad categories of

primary award under WCL [§] 15 (3)—referred to colloquially as a ‘schedule loss of use’

award or a ‘non-schedule’ benefit—depending on the nature of the injury” (Mancini, 32

NY3d at 525). SLU awards are “compensation allowed for specified permanent partial

disabilities in which the loss or the loss of use of a member of the body listed in [WCL §

15 (3)] has occurred” (Mancini, 32 NY3d at 526 n [internal quotation marks and citation


“inclusive” of impairments covered by prior SLU awards (see Employer: NYC Dept. Educ.,
2017 WL 667430, *2 [WCB No. G101 3459, Feb. 10, 2017]). Given that distinction, our
decision herein should not be interpreted as overruling the Appellate Division decision in
Genduso sub silentio.

                                            -5-
                                             -6-                                    No. 29-30

omitted]; see Matter of Estate of Youngjohn v Berry Plastics Corp., 36 NY3d 595, 599

[2021]). For SLU awards, WCL § 15 (3) “‘assigns—as by a “schedule”—a fixed number

of lost weeks' compensation according to the bodily member [or sensory organ] injured’”

(Mancini, 32 NY3d at 526, quoting LaCroix, 8 NY3d at 353).2 An SLU award is calculated

by multiplying a percentage of the employee’s weekly wages by the number of weeks

specific to the enumerated member that is injured (see Youngjohn, 36 NY3d at 599-600).

The purpose of an SLU award is to compensate for loss of earning power, rather than the

time that an employee actually loses from work or the injury itself (see id. at 600; Matter

of Landgrebe v County of Westchester, 57 NY2d 1, 6 [1982]).

       The members currently listed in the statutory schedule include the arm and leg, but

knees, hips, elbows and shoulders are not separately listed (see WCL § 15 [3]). It is

undisputed that impairments to those subparts of the arm and leg are encompassed by SLU

awards for the loss of use of the arm or leg. WCL § 15 (3) (r) provides that compensation

for total loss of use is the same as for loss of a member, and section 15 (3) (s) provides that

compensation for “[p]artial loss or partial loss of use” of a member is based on the

“proportionate loss or loss of use of the member.” As relevant here, WCL § 15 (3) (u) also

provides that “[i]n any case in which there shall be a loss or loss of use of more than one

member or parts of more than one member set forth in . . . this subdivision but not


2
   For non-schedule, permanent partial disabilities that are not caused by injury to the body
members listed in WCL § 15 (3), “[p]aragraph w . . . specifies the number of weeks the
worker will receive [a] weekly sum, based on the percentage of lost wage-earning capacity.
For example, the number of weeks that benefits may be received is capped at 525 where
the loss of earnings is greater than 95%” (Mancini, 32 NY3d at 526; see WCL § 15 [3] [w]
[i]).

                                             -6-
                                            -7-                                   No. 29-30

amounting to permanent total disability, the board shall award compensation for the loss

or loss of use of each such member or part thereof.”3

       In determining the extent to which SLU awards for successive injuries to the same

enumerated member must be offset, we are presented with a question of pure statutory

interpretation, the starting point for which “must always be the [statutory] language itself,

giving effect to the plain meaning thereof” (Majewski v Broadalbin–Perth Cent. School

Dist., 91 NY2d 577, 583 [1998]). Inasmuch as the provisions of WCL § 15 constitute “an

integrated statutory scheme,” they “must be considered as a whole, with each component

viewed in relation to the others” (Matter of Mancini v Office of Children & Family Servs.,

32 NY3d 521, 525 [2008]; see McKinney's Cons Laws of NY, Book 1, Statutes § 97,

Comment at 213–214, 216 [“(W)ords, phrases, and sentences of a statutory section should

be interpreted with reference to the scheme of the entire section . . . and the meaning of a

single section may not be determined by splitting it up into several parts”]).

       WCL § 15 (3) plainly contemplates SLU awards based on the loss of use of the

relevant “member,” not awards based on injuries to the various subparts of such

“members.” At the same time, section 15 also expressly provides that claimants may

receive additional awards, subject to certain limitations, if more than one workplace

accident occurs. In particular, WCL § 15 (3) must be read in the context of section 15 (7),


3
  To the extent that claimants argue that WCL § 15 (3) (u), in itself, allows separate SLU
awards for injuries to different unenumerated subparts of an enumerated body member,
they are incorrect. Section 15 (3) (u) permits separate awards for loss of use of more than
one member or parts of more than one member, not multiple parts of the same enumerated
member. In each of these cases, only one enumerated body member is involved and
subdivision (u) is therefore inapplicable by its terms.

                                            -7-
                                               -8-                                    No. 29-30

which governs in cases, such as these, involving successive awards for separate injuries to

the same member. WCL § 15 (7) states:

                “Previous disability. The fact that an employee has suffered
                previous disability or received compensation therefor shall not
                preclude [the employee] from compensation for a later injury
                nor preclude compensation for death resulting therefrom; but
                in determining compensation for the later injury or death his
                average weekly wages shall be such sum as will reasonably
                represent [the employee’s] earning capacity at the time of the
                later injury, provided, however, that an employee who is
                suffering from a previous disability shall not receive
                compensation for a later injury in excess of the compensation
                allowed for such injury when considered by itself and not in
                conjunction with the previous disability except as hereinafter
                provided in subdivision eight of this section.”4

This Court has interpreted section 15 (7) as

                “specify[ing] that (1) a previous disability does not disqualify
                an employee from receiving compensation benefits for a later
                work-related injury . . . ; (2) the measure of compensation . . .
                in this situation is the employee’s earning capacity at the time
                of the later work-related injury, which would necessarily
                reflect any diminished earning capacity due to the previous
                disability; and (3) generally, the employee shall not receive
                compensation benefits in excess of those allowed for the later
                work-related injury considered by itself, which insures that the
                award is based solely on the diminished earning capacity
                attributable to the later injury rather than from all disabilities”

(Matter of Hroncich v Con Edison, 21 NY3d 636, 645 [2013]).

         Thus, section 15 (7) provides that a claimant may receive more than one SLU award

in connection with successive injuries to the same statutory body member enumerated in

section 15 (3). But section 15 (7) also imposes limits on a subsequent award. Specifically,



4
    The parties are in agreement that the provisions of WCL § 15 (8) are not at issue here.

                                               -8-
                                             -9-                                    No. 29-30

the statute mandates that the wage rate used in calculating the subsequent SLU award must

measure “any diminished earning capacity due to the previous disability” and that

“generally” the award should not exceed the benefits “allowed for the later work-related

injury considered by itself” (Hroncich, 21 NY3d at 645). These statutory requirements

“insure[] that the [subsequent] award is based solely on the diminished earning capacity

attributable to the later injury rather than from all disabilities” (id.). 5 This is in keeping

with the purpose of an SLU award, which “is to compensate for loss of earning power” that

results from the diminished use of a statutorily enumerated member (LaCroix, 8 NY3d at

353 [internal quotation marks and citation omitted]). In short, the limitations set forth in

WCL § 15 (7), taken together, mandate that awards for successive injuries to subparts of

the members set forth in section 15 (3) be limited to the loss of earning power caused by

the second injury.6

       Finally, although claimants are correct that this Court’s decision in Matter of

Zimmerman v Akron Falls Park—Erie County (29 NY2d 815 [1971]) is relevant to the

issues raised on this appeal, their reading of that case misses the mark. In Zimmerman, the


5
  Contrary to the suggestion of the dissent, nothing in the text of WCL § 15 (7)—which
more broadly dictates that compensation for an injury shall not be in excess of the
compensation allowed for such injury when considered by itself—limits that provision to
instances in which employers may otherwise be held liable for permanent total disability.
Nor does Schurick v Bayer Co. support the dissent’s contention inasmuch as that case did
not involve successive SLU awards (272 NY 217, 218 [1936]).
6
  Claimants contend that the directive in WCL § 15 (7) that compensation may not be
awarded in excess of that allowed “for such injury when considered by itself and not in
conjunction with the previous disability” is not a limitation on successive awards. That
contention cannot be reconciled with either the express language on which they rely or
with the requirement in subdivision (7) that compensation for an additional injury must
take into account any prior loss of earning power.

                                             -9-
                                            - 10 -                                 No. 29-30

claimant received separate SLU awards for a 1924 amputation of his hand, and a 1967

injury to his arm, specifically the shoulder (Zimmerman, 35 AD2d 1030, 1030 [3d Dept

1970]). The Workers’ “Compensation Law in effect in 1924 . . . authorized benefits for

[the] claimant’s injury only for the loss of his hand (Workmen's Compensation Law, § 15,

subd. 3, par. o [1924]), and . . . the 1924 award was only for the loss of a hand”

(Zimmerman, 35 AD2d at 1031 [Herlihy, J. dissenting]).7 The 1967 award, in contrast, was

for “a 50% [SLU] of the left arm” (id. at 1030)—a separately enumerated member (see

Workers’ Compensation Law § 15 (3) (a), (c)—and the claimant was left more severely

disabled after the 1967 accident, which caused “a separate and distinct injury”

(Zimmerman, 35 AD2d at 1031 [Herlihy, J. dissenting]).

       This Court held that it was not necessary to reduce the 1967 award for the injury to

the claimant’s left arm by the 1924 award for his forearm amputation because the

“[c]laimant’s 1924 accident did not affect his left shoulder which was injured in the 1967

accident causing the 50% loss of use of the left arm” (29 NY2d at 817 [internal quotation


7
  In 1924, former Workmen’s Compensation Law § 15 (3) (o) provided: “Amputated arm
or leg. Compensation for an arm or a leg, if amputated at or above the elbow or knee, shall
be the same as for loss of the arm or leg; but, if amputated between the elbow and the wrist
or the knee and the ankle, shall be the same as for loss of a hand or foot.” This Court
concluded that substantial evidence supported the Board’s determination that the claimant
in Zimmerman suffered a “50% loss of use of his arm attributable solely to the 1967
accident . . . in view of the restricted motion of the left shoulder and in spite of the prior
left forearm amputation” (29 NY2d at 817 [internal quotation marks omitted; emphasis
added]). The Appellate Division noted that, for the amputation, the “claimant was awarded
a schedule loss of 80% of his left arm for loss of his left hand and forearm six inches below
the elbow” (35 AD2d at 1030). We note the Board’s current Impairment Guidelines
similarly provide that “[a]mputation at the wrist equals 100% loss of use of the hand (80%
loss of use of the arm)” (see Workers’ Compensation Guidelines for Determining
Impairment, First Edition, November 22, 2017, at 25 [2017]).

                                            - 10 -
                                             - 11 -                               No. 29-30

marks and citation omitted]). In essence, offset was unnecessary because there was

evidence that the amputation addressed in WCL § 15 (3) (o) did not affect the claimant’s

shoulder, which was addressed in the separate subdivision (a) of section 15 (3).

Specifically, “[t]here was substantial medical evidence that claimant suffered a 50% loss

of use of his arm attributable solely to the 1967 accident” (id.). Zimmerman therefore does

not provide support for claimants’ argument that SLU awards for successive injuries to

different subparts of the same enumerated body member may never be offset. Rather, it

establishes that offset is not required when the claimant demonstrates that a subsequent

injury increased the loss of use of a body member beyond that resulting from the prior

injury.

                                              III.

          Here, each claimant had the opportunity to present evidence regarding the degree of

loss of use attributable solely to the accident in question. Because Liuni submitted

evidence regarding the loss of use of his left arm that was attributable solely to the injury

to his shoulder and demonstrating that the second injury resulted in a greater degree of loss

of use of the body member in question, reversal and remittal to the Board to make an SLU

award in light of that evidence is warranted. Because Johnson did not submit any such

evidence, the Appellate Division order in his case must be affirmed.

          Johnson’s expert, whom the WCLJ credited, declined to offer an opinion on the

question of whether the injury to Johnson’s knees caused a further loss of use of his legs in

addition to the loss that was addressed in the first SLU award. In fact, despite the initial

conclusion of the City’s orthopedic consultant that there was no further injury to the hips

                                             - 11 -
                                             - 12 -                                  No. 29-30

as a result of the knee injuries, Johnson’s expert testified that the knee and hip injuries were

not isolated from one another, leaving it unclear whether any or how much loss of use of

Johnson’s legs was solely related to his knee injuries. The Board was entitled to credit that

testimony.8

       In contrast, Liuni did offer evidence that the injuries to his elbow and shoulder were

separate pathologies that each individually caused a particular amount of loss of use of his

arm. Specifically, his expert testified that Liuni’s later injury constricted the range of

motion in his shoulder by 27.5% and that this loss of use was based solely on findings

related to shoulder. The prior 22.5% loss of use of the arm was based solely on findings at

the elbow and the expert testified that those impairments “shouldn’t be subsumed or

combined” in determining the loss of use because the impairments were “completely

separate” and “not in any way related.” Overall, the expert explained, claimant had a 50%

loss of use of his arm, with 27.5% of that loss attributable solely to the later injury.

Although Liuni’s employer attacked the credibility of the expert’s testimony, stating that

it was not based on an examination of the separate sites but a simple assertion that the two

injuries were separate, credibility determinations are within the sole province of the Board

(see Matter of Axel v Duffy-Mott Co., 47 NY2d 1, 8 [1979]).




8
  Contrary to Johnson’s argument, the fact that the Board’s guidelines for determining
impairment provide for separate assessment of the knee and hip joints (see New York State
Guidelines for Determining Permanent Impairment and Loss of Wage Earning Capacity,
at 25-26 [2012]) does not overcome Johnson’s failure to meet his burden of demonstrating
entitlement to compensation (see Kigin, 24 NY3d at 468), particularly given that the statute
does not separately enumerate the hips and knees.

                                             - 12 -
                                            - 13 -                             No. 29-30

                                             IV.

       In sum, in Johnson, the claimant failed to adduce evidence sufficient to permit the

Board to determine the degree of impairment to his legs caused solely by his knee injury

and, thus, the degree of any increased loss of use to that member due to that particular

injury. Therefore, the Board’s decision to reduce the SLU awarded to Johnson for his

knees by the prior SLU award for his legs was not irrational. In Liuni, however, reversal

is warranted—as the Board and City, as employer, concede—to permit the Board to

consider the extent to which, if any, the evidence indicated that claimant’s second injury

resulted in an increased loss of use of his left arm.

       Accordingly, in Johnson, the order of the Appellate Division should be affirmed,

with costs. In Liuni, the order should be reversed, with costs, and the matter remitted to

the Appellate Division, Third Department, with directions to remand to the Workers’

Compensation Board for further proceedings in accordance with this opinion.




                                            - 13 -
WILSON, J. (dissenting):

       I agree that a reversal is required in Liuni and disagree with the affirmance in

Johnson. In short, the proper result in both cases should be to expressly disavow the legal

test set forth in Genduso v New York City Department of Education (164 AD3d 1509 [3d

Dept 2018]), on which the Workers’ Compensation Board based both decisions appealed

                                           -1-
                                             -2-                                 Nos. 29 & 30

here; set out the correct legal standard; and remit to the Board to determine the awards

under the correct legal standard. Instead, the majority: (i) sub silentio overrules Genduso;

(ii) affirms the denial of any award to Mr. Johnson for the work-related injury he suffered—

even though his employer conceded that he was entitled to an award for that injury; and

(iii) sets out, in what is pure dicta—wholly unnecessary to its holding in either case—an

erroneous interpretation of Matter of Zimmerman v Akron Falls Park—Erie County (29

NY2d 815 [1971]).



                                               I

       The Appellate Division’s central error in Johnson and Liuni was the Board’s

reversal of the awards to Messrs. Liuni and Johnson based on the controlling and erroneous

legal standard set out in Genduso. In Genduso, the claimant had sustained two prior work-

related injuries to his right leg: a 1997 injury to his right ankle and right knee, for which he

was awarded a 20% SLU of the right leg, and a 1999 injury to his right knee, for which he

was awarded a 12.5% SLU of the right leg attributable to the second injury (164 AD3d at

1509). At issue was the proper SLU amount for a third work-related injury to his right

knee sustained in 2013 (id.). The WCLJ credited the testimony of the claimant’s expert

and awarded claimant a 40% SLU of the right leg in accordance with that testimony (id.).

The WCLJ, however, then proceeded to deduct the previous 20% and 12.5% SLU awards

and ultimately awarded claimant an award reflecting a 7.5% SLU of the right leg

attributable to the 2013 injury, and the Board affirmed (id.).



                                             -2-
                                             -3-                                Nos. 29 & 30

       The Appellate Division also affirmed, reasoning that WCL § 15 (3) did not “list[]

the ankle or the knee as body parts lending themselves to separate SLU awards” but rather

“impairments to these extremities are encompassed by awards for the loss of use of the

leg” and thus “[i]nasmuch as the 20% SLU award granted with respect to claimant’s 1997

injury was for the loss of use of his right leg, it was not improper for the Board to deduct

it from the 40% SLU award that it found applicable to claimant’s 2013 injury in arriving

at the final SLU award of 7.5% (id. at 1510).

       Here, the Board, constrained by Genduso, required the deduction of the percentage

loss from each claimant’s prior award from his second award. In Mr. Liuni’s case, the

Board held “that Matter of Genduso applies to the instant case,” and therefore deducted the

loss of use determined for Mr. Liuni’s first workplace injury from the loss of use

determined in his second. In Mr. Johnson’s case, the Board held “that Genduso is on point

with the exact issue in the present case . . . [and therefore] the claimant’s currently awarded

schedule losses of use must be reduced by the prior schedule losses of use.”

       The Attorney General, representing the Board, contends Genduso was wrongly

decided (see New York State Court of Appeals, No. 29 Matter of Johnson v City of New

York / No. 30 Matter of Liuni v Gander Mountain, Oral Argument of Brian D. Ginsberg,

Assistant Solicitor General Of Counsel, on behalf of the Workers’ Compensation Board,

YouTube               at            19:58             [Mar              17,             2022],

https://www.youtube.com/watch?v=OC0J_Fb1Sco&t=1198s [“Again, we’re asking for a

new legal rule. No question about that. . . . I think we all agree that in Liuni, there would

have to be a vacate and remit to the Board to be properly instructed to apply these case-by-

                                             -3-
                                             -4-                                Nos. 29 & 30

case rules that I just set forth as opposed to the categorical rule of Genduso”]). Mr. Johnson

contends Genduso was wrongly decided. Mr. Liuni politely offers that although the Third

Department in Genduso “likely reached the proper result” in that case, Genduso’s language

and reasoning has “fashioned a new black-letter rule that injuries to different joints within

a single extremity may never be separately compensated as a matter of law,” which has

“produce[d] unsound results which are contrary to the humanitarian purpose and intended

construction of New York’s Workers’ Compensation” (see Appellant’s Br 19, 23 [May

13, 2021], https://www.nycourts.gov/ctapps/courtpass/Docket.aspx [Enter “Liuni” for

“Party Name”; click “Select” next to “Matter of Liuni v Gander Mountain”; click “APL-

2021-00053” hyperlink; click “Select” for file “LiunivGanderMountain-app-Liuni-brf”];

see also id. at 17 [“Genduso was itself a fact-specific decision, and the notion of arbitrarily

subsuming one loss of use within another in every case of multiple joint injuries actually

represents a misapprehension of the Board’s determination”]). In holding that Workers’

Compensation Law (WCL) § 15 allows for separate SLU awards for distinct injuries to the

same statutory member, the majority has agreed, overruling Genduso without expressly

saying so.1 I agree with the majority that Genduso’s automatic deduction of a prior SLU

award from a subsequent SLU award for an injury to the same enumerated body member



1
  The majority notes that Genduso constrained the awards for Mr. Johnson and Mr. Liuni,
because Genduso held that “separate SLU awards for a member’s subparts are not
authorized” (majority op at 3, 5). The majority later holds, without mentioning Genduso,
that “section 15 also expressly provides that claimants may receive additional awards,
subject to certain limitations, if more than one workplace accident occurs” (id. at 7). Our
colleagues in the Appellate Division are not so thin skinned that they need this degree of
sugar coating, and litigants would be served by a forthright statement from our Court.
                                             -4-
                                           -5-                                Nos. 29 & 30

has no basis in the text of WCL § 15 (7). When, as here, an agency has issued a decision

under an incorrect legal standard, our job is to correct the legal standard and remit to the

agency for determination under the correct legal standard (see, e.g., Meyer v McGuire, 64

NY2d 1152 [1985]). Both Mr. Liuni’s award and Mr. Johnson’s award expressly rested on

an incorrect legal standard. The majority remits Mr. Liuni’s award for the Board to

redetermine, but does not do so for Mr. Johnson’s, choosing instead to redetermine it here.2

We should not do so.



                                             II

       Second, given the majority’s disposition of these appeals, its discussion of Matter

of Zimmerman v Akron Falls Park—Erie County (29 NY2d 815 [1971]) is dicta; calling its

discussion “relevant” (majority op at 9) does not make it so. The majority’s decisions here

would be no different if Zimmerman did not exist. In Zimmerman, the claimant sustained

an injury in 1924 that resulted in a “left forearm amputation” for which he had received an

SLU award for 80% loss of use of the left arm (29 NY2d at 819). Later, in 1967, the


2
  It is hardly clear that Mr. Johnson’s expert, Dr. Long, failed to give an opinion based
solely on the loss of use caused by Mr. Johnson’s knee injuries—the basis on which the
majority denies Mr. Johnson recovery. Although Dr. Long acknowledged that several of
Mr. Johnson’s ailments interacted, he also testified: “40 percent is the knee but it’s
affecting the other joints”; Mr. Johnson’s hip ailment “does not affect my opinion of his
knees”; “I’m providing the schedule loss of use for the extremity under examination
today”; and “I’ve been asked a very specific issue related to a very specific joint and I’m
providing you the best of my ability to answer that.” Why we would take it on ourselves to
make a factual determination that Dr. Long’s testimony was not isolated to the knees—
particularly when the WCLJ found that it was but reversed the award solely because of
Genduso—is very hard to square with our consistent pronouncements that we are
powerless to resolve disputed factual issues.
                                           -5-
                                              -6-                               Nos. 29 & 30

claimant injured his left shoulder, and our Court affirmed an additional 50% SLU award

“for loss of use of his [left] arm attributable solely to the 1967 accident” (id.). There is no

question that Zimmerman received awards totaling 130% for workplace injuries to his left

arm. The sum of the awards for Mr. Johnson’s successive injuries to his left leg exceeded

100%, and the parties in Johnson dispute whether Zimmerman permits an award of greater

than 100%. However, that issue is absent in Mr. Luini’s case, because the sum of his

successive injuries totaled only 50%. Thus, in Mr. Liuni’s case, the circumstances in which

Zimmerman permits successive award to total more than 100% is not raised.

       Mr. Johnson’s case does raise that issue because for his left leg (but not his right),

the sum of the awards exceeded 100%. However, the majority does not deny Mr. Johnson

recovery on that ground. Instead, the majority denies Mr. Johnson any compensation for

his first workplace injury to his legs because of a failure of proof: “Johnson’s expert

testified that the knee and hip injuries were not isolated from one another, leaving it unclear

whether any or how much loss of use of Johnson’s legs was solely related to his knee

injuries” (majority op at 12). Thus, Zimmerman is irrelevant to the majority’s holding in

Mr. Johnson’s case as well: the circumstances in which a claimant may recover more than

100% loss of use for a leg, or even whether a deduction should be made from a current

award based on a prior award, is not present in Mr. Johnson’s case given the majority’s

holding that Mr. Johnson failed to tender evidence showing the degree of loss of use that

resulted from his first workplace accident.




                                              -6-
                                            -7-                                Nos. 29 & 30

                                             III

       For two reasons, Mr. Johnson should be able to receive an award for the injuries to

his knees or, at least as a minimum, should have his case remitted to the Board for

determination now that Genduso—on which the Board’s denial of his claim was based—

has been swept aside.



                                              A

       The simplest basis on which I disagree with the majority’s disposition as to Mr.

Johnson’s appeal is that his employer, the City of New York, conceded that he had a

compensable loss of use resulting specifically from the injuries to both of his knees. The

City engaged an expert, Dr. Parisien, to examine Mr. Johnson. Dr. Parisien concluded that,

as a result of the injury to Mr. Johnson’s knees from his initial workplace accident, Mr.

Johnson had suffered “a 27.5% causally related schedule loss of use of the right leg and a

40% causally related schedule loss of use of the left leg.” Although it is true that the WCLJ

determined that Mr. Johnson’s expert’s higher loss-of-use figures were preferable to Dr.

Parisien’s, there is no finding that Dr. Parisien’s loss-of-use determinations were incredible

or so lacking in foundation as to be unreliable. Moreover, at oral argument, counsel for

the Board agreed that Dr. Parisien’s estimates would support an SLU award under the

proper legal test.

       Not much legal analysis is needed here: the Board denied Mr. Johnson’s claim

solely and expressly by applying the erroneous legal standard created by Genduso. The

Board has consistently argued that Genduso is wrong, and the majority so holds (and I

                                            -7-
                                            -8-                                Nos. 29 & 30

agree). The Board further agrees that record evidence, in the form of Dr. Parisien’s report

and testimony, would support an SLU award for Mr. Johnson’s knee injuries under the

correct legal standard. Before the WCLJ and Board, the City never argued that Mr. Johnson

should get nothing for his knee injuries—rather, it argued that he should receive just not as

great an amount as he sought. Yet Mr. Johnson now winds up with nothing. “As a remedial

statute serving humanitarian purposes, the Workers’ Compensation Law should be

liberally construed” (Burns v Robert Miller Constr., Inc., 55 NY2d 501, 508 [1982]). Try

convincing Mr. Johnson of that after today’s decision.



                                             B

       The second reason I disagree as to Mr. Johnson’s appeal is more complex and more

important. The majority’s dicta about Zimmerman is wrong. Properly understood, WCL

§ 15 (7) together with Zimmerman entitle Mr. Johnson to an SLU award in the amount he

sought or, at a minimum, a remittal based on a proper interpretation of the WCL and

Zimmerman.

       If you lose your arm in a workplace accident, you receive a 100% SLU for loss of

your arm. That makes sense. Intuitively, one might conclude that a person can never have

a greater than 100% loss of use of an arm, but Zimmerman clearly holds otherwise: Mr.

Zimmerman received SLU awards totaling 130% loss of use of his left arm. Why should

a worker like Mr. Zimmerman, who lost his forearm and hand in one accident and then

injured his shoulder in another, have a 130% loss of use of his left arm, while a worker

who loses an entire arm in a single workplace accident recover only 100%? The answer

                                            -8-
                                            -9-                                Nos. 29 & 30

lies in the purpose and history of the Workers Compensation Law, in the statutory

language, and in Zimmerman itself.

       The Commission Appointed Under Chapter 518 of the Laws of 1909 to Inquire into

the Question of Employers’ Liability and Other Matters, known as the “Wainwright

Commission,” issued its first report in 1910. It observed that employers generally “pay

less attention to the prevention of accidents than the public interest demands because the

payment for the damages of accident bears very little direct relation under the present

system of liability, to the number of accidents,” concluded that “the present system in New

York rests on a basis that is economically unwise and unfair,” and proposed legislation

establishing a workers’ compensation system—the first in the United States (Report to the

Legislature of the State of New York by the Commission appointed under Chapter 518 of

the Laws of 1909 to inquire into the question of employers’ liability and other matters, First

Report, March 19, 1910 at 7, 68 [“First Wainwright Report”]; see generally John Fabian

Witt, The Transformation of Work and the Law of Workplace Accidents, 1842-1910, 107

Yale L J 1466 [1997]). The Wainwright Commission chronicled in detail the proliferation

of workplace accidents resulting from the transformation to an industrial society and

explained that “the changes in the liability laws which we recommend, because they tend

to make the employer pay something for every accident, will have a real effect in making

him put his mind constantly to the question of preventing accidents” (First Wainwright

Report at 7).3


3
  The Report is replete with demands that the cost of accidents be shifted to employers as
a means of preventing injuries to workers: “The Commission is strongly of opinion that the
                                            -9-
                                            - 10 -                            Nos. 29 & 30

       The proposed legislation was limited to hazardous occupations; it passed

immediately. Almost as quickly, in a bit of Lochner-era jurisprudence, our Court held the

“revolutionary . . . radical” statute void under the United States and New York

Constitutions. Because the State made an employer “responsible to the employee for every

accident in the course of employment, whether the employer is at fault or not, and whether

the employee is at fault or not,” “plainly constitutes a deprivation of liberty and property

under the Federal and State Constitutions” (Ives v. S. B. R. Co., 201 NY 271, 285, 294

[1911]. We issued the Ives decision on March 24, 1911. The next day, 146 workers

perished in the Triangle Shirtwaist factory fire.

       The Wainwright Commission went back to work, issuing its Fourth Report to the

Legislature on May 3, 1911, proposing an amendment to the New York State Constitution

providing that the Legislature would have the power to “make provision for the payment

of compensation, with or without regard to fault, to employees injured by accidents of

employment” (Wainwright Commission, Fourth Report at 6 [May 3, 1911]).4                 On


present legal system of employers’ liability in force in this State (and practically
everywhere else in the United States) in industrial employments is fundamentally wrong
and unwise and needs radical change”; “the wise policy for the State should be to throw
the burden of accident relief in dangerous trades on the industry’; “If we are right in our
reasoning, the employer who has to pay, even a small amount for each serious accident for
which he is in any way responsible, will be anxious to prevent accidents, and will spend
money to that end”; “The best expert opinion seems to be that an analysis of the foreign
figures shows a decrease of serious accidents [because of workers’ compensation laws]”;
“It is the opinion of a great man of the employers testifying before us on the subject that
the compensation system will have the effect of making the employers more careful.”
4
  For those wondering about the Court of Appeals’ holding in Ives invoking the Federal
Due Process Clause, the Wainwright Commission was advised that it could not appeal the
Ives decision to the United States Supreme Court, but that “based on a careful study of
recent decisions of the United States Supreme Court, there is good ground for expecting
                                            - 10 -
                                           - 11 -                               Nos. 29 & 30

November 4, 1913, voters adopted the proposed amendment by a nearly 3-to-1 margin.

The Legislature promptly reenacted a workers compensation law, this time not limited to

inherently hazardous businesses (NY Laws of 1913, ch 816).

       That history—particularly the legislative emphasis on imposing liability even when

an employer is without fault in a particular case as a means of incentivizing greater safety

measures in general—is important when understanding the words of WCL §15 (7), which

is where the majority’s dicta goes awry. Section 15 (7) reads:

              “7. Previous disability. The fact that an employee has suffered
              previous disability or received compensation therefor shall not
              preclude him from compensation for a later injury nor preclude
              compensation for death resulting therefrom; but in determining
              compensation for the later injury or death his average weekly
              wages shall be such sum as will reasonably represent his
              earning capacity at the time of the later injury, provided,
              however, that an employee who is suffering from a
              previous disability shall not receive compensation for a later
              injury in excess of the compensation allowed for such injury
              when considered by itself and not in conjunction with the
              previous disability except as hereinafter provided in
              subdivision eight of this section”

(WCL §15 [7]). My disagreement with the majority’s dicta turns on the interpretation of

the “provided” clause. The plain meaning of the “provided” clause is that each claim for

compensation must be evaluated on its own, without regard to any other claim for




that in interpreting the ‘Due process’ clause the court will hold that reasonable legislation
for the establishment of a compulsory compensation plan may be sustained as a legitimate
exercise of the police power, particularly where there is a provision in the Constitution of
the State enacting such legislation, which expressly authorizes this method of dealing with
industrial accidents” (Fourth Report at 3, 6-7).
                                           - 11 -
                                            - 12 -                              Nos. 29 & 30

compensation.5 The majority reads it to allow a deduction for awards made for a prior

injury, at least if that injury is to the same subpart of a statutorily defined member, e.g., a

knee (which is a subpart of a leg, and has no separate statutory definition as a knee). But

nothing in section 15 (7) supports the majority’s reading; there is no mention of any

difference between awards for statutorily defined members and their subparts.

       Our prior decisions also establish the error of the majority’s reading of section

15 (7). With the ink barely dry on the 1913 Workers’ Compensation Statute, we decided

Schwab v Emporium Forestry Co. (216 NY 712 [1915]). Mr. Schwab was a forester.6 In

1892, his left hand was amputated. In 1914, while employed by the Emporium Forestry

Company, he lost his right hand at the wrist. At the time, section 15 (6) contained the text

of what is now section 15 (7), but it did not include the “provided” clause at the end. The

issue was whether, as a result of the 1914 accident, Mr. Schwab was “entitled to

compensation for permanent total disability under subdivision 1 of section 15 of the

Workmen’s Compensation Law, or for compensation as for the loss of one hand under

subdivision 3 of said section.” The former would have entitled him to two-thirds of his

wages for life; the latter to two-thirds of his wages for 244 weeks. We affirmed the

Appellate Division’s holding that Emporium was required to pay him the greater amount,

as a permanent total disability.


5
  There is a further reason why the “provided” clause could not be used to bar Mr. Johnson
from recovery: whether you read it as I do or the majority does, it governs compensation
for a “later injury”—Mr. Johnson’s claim at issue here is for his initial injury.
6
  The facts are found only in the Appellate Division’s decision (Schwab v Emporium
Forestry Co., 167 App Div 614 [3rd Dept 1915]), which we summarily affirmed.


                                            - 12 -
                                             - 13 -                              Nos. 29 & 30

          As we explained in State Industrial Commission v Newman (222 NY 363, 366-367

[1918]), the “provided” clause was added to alter the effect of Schwab, which was “a

hindrance to those who, having lost a hand or other member, sought to become employees

under the act, because the loss of the remaining member subjected the employer to the

payment of a compensation substantially greater than it would in the case the employee

had had the two members.” Thus, the “provided” clause cannot be read as the majority

would have it—to allow for a deduction of a prior award from a current award—but rather

exists so that an employer is not subjected to liability for a permanent total disability when

that result would arise from the combination of a prior partial disability and a current partial

disability. We reaffirmed that understanding of the “provided” clause in Schurick v Bayer

Co. (272 NY 217, 219 [1936]), in which we were “chiefly concerned with the proviso at

the end”—the “provided” clause of section 15 (7). We explained that “[w]hile the language

of the proviso was capable of a wider application, it is reasonably clear that it was originally

intended to cover only a state of facts comparable with those in the Schwab case” (id. at

220). 7

          That brings us, finally, to Zimmerman, and back to why it is that an injured worker

can receive awards totaling more than 100% loss of use for successive injuries to an arm,

leg or other body part. The plain answer is that the Workers’ Compensation Law has, as a


7
  That said, the Legislature did not conclude that a claimant like Mr. Schwab should not
receive compensation for a total disability. To the contrary, the Legislature provided that
the employer would be fully liable for the injury occurring at its workplace and also created
the special fund to pay claimants the difference, thereby distributing the cost across all
employers rather than tagging the employer whose employee suffered his or her subsequent
injury in its employment (see WCL § 15 [8]).
                                             - 13 -
                                            - 14 -                             Nos. 29 & 30

major purpose, making employers (and ultimately consumers, as the Wainwright

Commission explained) liable for workplace injuries regardless of fault, so that employers

will have an incentive to employ safety measures to reduce workplace injuries. Thus,

although the Legislature amended section 15 (7) in response to Schwab to eliminate

Schwab’s incentive for employers to avoid hiring persons with a prior disability, there is

no reason to believe that the Legislature intended to reduce the incentive to avoid

workplace accidents by allowing employers to obtain a discount for injuring a previously

injured worker.

       In Zimmerman, as described earlier, the claimant received an SLU award for 80%

use of his left arm for a left forearm amputation caused by a workplace accident in 1924.

He continued working for the same employer at his same job and, four decades later,

suffered a workplace injury to his left shoulder for which he received a 50% SLU award

“for loss of use of his [left] arm attributable solely to the 1967 accident” (29 NY2d at 819).

The majority posits that Mr. Zimmerman was able to recover 130% of the loss of use of

his left arm because hands and arms are separately enumerated statutory members, and his

first award was for the loss of his hand, not a fractional loss of use of his arm. There are

three problems with the majority’s theory. First, as explained above, the “provided”

clause’s text, prior interpretations by our court, and legislative history do not support that

reading. The majority has invented the “separate statutory member” out of whole cloth.

       Second, the majority’s theory depends on an incorrect factual claim. Contrary to

the majority’s assertion, the 1924 award was not for “amputation of his hand” (majority op

at 10) and the 1967 award was not for “a separately enumerated member” from the prior

                                            - 14 -
                                          - 15 -                             Nos. 29 & 30

injury (id. at 10)—rather, the 1924 award was for the “left forearm” and the 1967 award

was for the “left shoulder,” a different subpart of the same statutory member (29 NY2d at

816). Those facts are not open to interpretation. We know definitively that the 1924 award

was for the left forearm, not the left hand, because the award for the 1924 injury was for

80% loss of use of the left arm. Had the award been for the hand, the award would have

equaled 78% loss of use of the left arm because, in 1924, former Workmen’s Compensation

Law § 15 (3) (c) provided that the number of weeks’ compensation for loss of a hand was

244 weeks—that is, 78% of the 312 weeks allowed for 100% loss of use of an arm. Because

the compensation actually awarded to Mr. Zimmerman was 80%, it was not for his hand

as a statutorily enumerated member, but it was for a fractional use of his arm—which is

exactly how Zimmerman characterizes it.            Zimmerman’s holding thus definitively

interprets WCL § 15 (7) to require that a current award be made as if no prior award has

been made; that is what “when considered by itself and not in conjunction with the previous

disability” means.

       Third, Zimmerman’s holding that successive injuries to the same statutorily defined

body member can exceed 100% is consistent with the legislative intent underpinning the

enactment of WCL § 15 (7). As set forth earlier, the Workers’ Compensation Law exists

not merely to provide compensation to injured workers regardless of fault, but also to

provide an incentive to employers to reduce workplace accidents and pass those costs on

to the consumers of their products. Allowing a current award to be reduced by a prior

award for an injury to the same body member reduces the incentive for employers to take

measures to improve workplace safety.

                                          - 15 -
                                             - 16 -                                Nos. 29 & 30

         The majority’s dicta has no basis in the statutory text, no basis in the legislative

history, and is foreclosed by our holding in Zimmerman. Its basis rests solely on a

misreading of a small portion of Hroncich v Con Edison (21 NY3d 636 [2013])—a portion

which itself is dicta. The majority claims the following passage in Hroncich “interpreted

section 15 (7)” (majority op at 8):

                “Thus, the three clauses in section 15 (7) specify that (1) a
                previous disability does not disqualify an employee from
                receiving compensation benefits for a later work-related injury,
                or disqualify his survivors from receiving a death benefit where
                the later injury results in the employee’s demise; (2) the
                measure of compensation or death benefits in this situation is
                the employee’s earning capacity at the time of the later work-
                related injury, which would necessarily reflect any diminished
                earning capacity due to the previous disability; and (3)
                generally, the employee shall not receive compensation
                benefits in excess of those allowed for the later work-related
                injury considered by itself, which insures that the award is
                based solely on the diminished earning capacity attributable to
                the later injury rather than from all disabilities”

(Hroncich, 21 NY3d at 645). Hroncich then emphasizes that “[s]ection 15 (7) is simply

not implicated where, as here, an employee does not suffer a disability in a compensation

sense prior to a work-related injury or disablement” (id. at 646)—rendering the entire

passage dicta.

         More importantly, the passage does not even purport to say what the majority

claims. Point (1) is a direct refutation of Genduso, with which both the majority and I

agree.    Point (2) restates the portion of section 15 (7) saying that “in determining

compensation for the later injury or death his average weekly wages shall be such sum as

will reasonably represent his earning capacity at the time of the later injury”—a provision


                                             - 16 -
                                             - 17 -                              Nos. 29 & 30

that specifies the average weekly wage rate to be used in calculating the SLU award and is

neither disputed nor relevant here. Point (3) is based on the “provided” clause in section

15 (7). The majority seizes on the very last fragment of Hroncich’s dicta to conclude that

“diminished earning capacity attributable to the later injury rather than from all disabilities”

means that a deduction for a prior injury to the same portion of the same member should

be made, but that is contrary to the statutory language and not even a fair reading of the

words in Hroncich.

       That majority asserts that the “purpose of an SLU award is to compensate for loss

of earning power, rather than the time that an employee actually loses from work or the

injury itself” (majority op at 6). That statement is true insofar as it goes, but “compensate

for loss of earning power” does not mean a calculation designed to make the injured worker

whole or avoid paying compensation when the injured worker is able to return to the same

job at the same rate of pay. As we have noted, an SLU award is “independent of the time

an employee actually loses from work [but instead] . . . is fixed at a statutorily prescribed

number of weeks of compensation” (Landgrebe v County of Westchester, 57 NY2d 1, 6

[1982]). Two workers performing the same job, one 60 years old and the other 20 years

old, do not have the same lifetime loss of earning power from the loss of a hand, but the

SLU compensation is the same for each. Indeed, paying two-thirds of a worker’s salary

for 312 weeks in the case of the loss of a hand does nothing to replace wage-earning

capacity once week 313 rolls around. Instead, “compensate for loss of earning power” is

meant to emphasize that it is not anything like a tort award that would provide full

recompense for the worker’s actual loss: “‘The compensation awarded the employee is not

                                             - 17 -
                                           - 18 -                             Nos. 29 & 30

such as is recoverable under the rules of damages applicable in actions founded upon

negligence. It is based on loss of earning power’” (Marhoffer v Marhoffer, 220 NY 543,

547 [1917], quoting Matter of Winfield v N.Y.C. & H. R. R. R. Co., 216 NY 284, 289 [1915];

see also First Wainwright Report at 7 [injured workers should “receive such prompt and

certain compensation as will keep (them) and those dependent on (them) from

destitution”]). Thus, some workers, like Mr. Zimmerman, will receive a substantial SLU

award and be able to resume the same line of work for four decades, with no actual loss of

earning power. Others will have an actual diminishment in their wages because of the

injury, and their awards will run out per the schedule. Either way, the broader purposes of

providing a safety net for injured workers and an incentive for employers to avoid accidents

in the first place are served.




                                            IV


       As required by statute, the Workers’ Compensation Board promulgates “guidelines

for the evaluation of medical impairment and determination of permanency with respect to

injuries which are amenable to a schedule loss of use award” (Workers’ Compensation

Guidelines for Determining Employment, November 22, 2017, at 2). Those guidelines are

required to be “reflective of advances in modern medicine” (WCL § 15 [3] [x]). As an

example, the Guidelines specify that if a worker suffers a workplace injury that requires a

full or partial knee replacement, the SLU award will be at least a 35% loss of use of the

leg. Under the majority’s dicta, if a worker whose right knee was replaced suffered a

                                           - 18 -
                                          - 19 -                            Nos. 29 & 30

workplace accident that destroyed the prior knee replacement, requiring a second knee

replacement surgery that was completely successful, the worker would receive no SLU

award. That result does not comport with the language of WCL § 15 (7), Zimmerman or

the purposes of the Workers’ Compensation Law. It is also wholly irrelevant to the

majority’s result in either case. I would gladly have joined an opinion saying Genduso was

wrong and remitting to the Board for further proceedings. The different route taken by the

majority compels me to dissent.



For No. 29:
Order affirmed, with costs. Opinion by Judge Cannataro. Chief Judge DiFiore and Judges
Rivera, Garcia, Singas and Troutman concur. Judge Wilson dissents in an opinion.

For No. 30:
Order reversed, with costs, and matter remitted to the Appellate Division, Third
Department, with directions to remand to the Workers' Compensation Board for further
proceedings in accordance with the opinion herein. Opinion by Judge Cannataro.
Chief Judge DiFiore and Judges Rivera, Garcia, Singas, and Troutman concur.
Judge Wilson dissents in an opinion.

Decided April 21, 2022




                                          - 19 -